DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                ALLSTATE INSURANCE COMPANY,

                             Petitioner,

                                  v.

                   JESSE LEE RAY, as Personal
                   Representative of the Estate of
                   Deborah L. Veilleux, deceased,

                            Respondent.


                           No. 2D21-1020



                        September 16, 2022

BY ORDER OF THE COURT:

         Upon consideration of the Respondent's Motion for

Clarification and/or Rehearing, this court grants the motion for

clarification, denies the motion for rehearing, withdraws the opinion

filed on January 19, 2022, and substitutes the following opinion in

its place. No further motions for rehearing will be entertained.
I HEREBY CERTIFY THE FOREGOING IS A TRUE COPY OF THE
ORIGINAL COURT ORDER.


MARY ELIZABETH KUENZEL
CLERK




                         -2-
             DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                 ALLSTATE INSURANCE COMPANY,

                              Petitioner,

                                  v.

                   JESSE LEE RAY, as personal
                   representative of the Estate of
                   Deborah L. Veilleux, deceased,

                             Respondent.

                           No. 2D21-1020



                         September 16, 2022

Petition for Writ of Certiorari to the Circuit Court for Hillsborough
County; Caroline Tesche Arkin, Judge.

Daniel A. Martinez and Jennifer C. Worden of Martinez Denbo,
L.L.C., St. Petersburg, for Petitioner.

Brent Steinberg and Daniel L. Greene of Swope, Rodante P.A.,
Tampa, for Respondent.


KELLY, Judge.

     Jesse Lee Ray, as personal representative of the Estate of

Deborah L. Veilleux (the Estate), brought this bad faith action
against Allstate Insurance Company for failing to settle and to

adequately defend a personal injury claim against the Estate.

Allstate seeks certiorari review of the order granting, in part, the

Estate's motion to compel production of documents Allstate

contends are attorney work product or that are protected by

attorney-client privilege. We grant Allstate's petition in part.

     In 2006, Veilleux, the insured, was at fault in a crash with

Gerald Aloia. Veilleux died shortly after the accident. Aloia and the

Estate were unable to agree to the terms of a settlement within

Veilleux's policy limits. Because the case had not settled and

because Allstate believed the damages would exceed the policy

limits, it anticipated being sued for bad faith at the conclusion of

the tort litigation. It assigned Christine Brogan and George

Naftzinger as adjusters for the anticipated bad faith claim. It also

retained Martinez Denbo as outside counsel and assigned John

Connolly as in-house counsel.

     Aloia's personal injury suit against the Estate went to trial on

damages, and the jury returned a verdict in favor of Aloia for

$44,932,206. The trial court, in ruling on the Estate's motion for a

new trial or for remittitur, allowed the Estate to elect either to have

                                   2
a new trial or to accept an $18 million verdict. Allstate chose to

accept the $18 million verdict on behalf of the Estate.

     The Estate then sued Allstate for bad faith for failing to reach

a settlement and for breaching its duty to defend by rejecting the

opportunity to have a new trial and instead binding the Estate to an

$18 million debt. In its first request to produce, the Estate sought

documents that included communications between Connolly,

Brogan, Naftzinger, and Martinez Denbo and notes and documents

pertaining to those communications, all of which Allstate contends

pertain to the merits and defense of the bad faith action.

     The court rejected Allstate's claims of work product and

attorney-client privilege as to items that existed "prior to the

conclusion of the underlying litigation" reasoning that such items

must relate to the handling of the underlying claim. The court

ordered production of the remaining documents in Allstate's

privilege log for in camera inspection so that it could determine

whether they related to the defense of the underlying tort claim and

therefore were discoverable. Allstate acknowledges that work

product materials relating to the underlying claim are discoverable

in a first-party bad faith action but argues that the trial court's

                                   3
order departed from the essential requirements of law when it held

that any documents predating the conclusion of the underlying

litigation necessarily pertained to the underlying tort litigation. We

agree.

     In Allstate Indemnity Co. v. Ruiz, 899 So. 2d 1121, 1129-30

(Fla. 2005), the court explained that "all materials . . . contained in

the underlying claim and related litigation file material that was

created up to and including the date of resolution of the underlying

disputed matter and pertain in any way to coverage, benefits,

liability, or damages" are not protected by the work product

privilege. (Emphasis added.) Thus, the test is not simply when the

material was created, but whether it pertains to the processing or

litigation of the underlying claim. Id. at 1130-31. If it does, it is

discoverable. Id. To make this determination, the trial court will

have to examine the materials in camera to see if they fall into the

category of work product Ruiz held was discoverable in a bad faith

action. See id.; see also Alliant Ins. Servs., Inc. v. Riemer Ins. Grp.,

22 So. 3d 779, 781 (Fla. 4th DCA 2009) (holding that when a party

seeks to compel the disclosure of privileged documents, the party



                                    4
claiming the privilege is entitled to an in camera review of the

documents prior to disclosure).

     While Ruiz eliminated work product protection for some

materials in the context of a bad faith action, it did not do away

with the attorney-client privilege in bad faith cases. See Genovese

v. Provident Life & Accident Ins. Co., 74 So. 3d 1064, 1066 (Fla.

2011). "[W]hen an insured party brings a bad faith claim against its

insurer, the insured may not discover those privileged

communications that occurred between the insurer and its counsel

during the underlying action." Id. at 1068. However, as explained

in Genovese, "cases may arise where an insurer has hired an

attorney to both investigate the underlying claim and render legal

advice." Id. Where a request implicates both the attorney-client

privilege and the work product privilege the trial court should

conduct an in camera inspection to determine if the requested

materials are in fact covered by the attorney-client privilege. See id.

"If the trial court determines that the investigation performed by the

attorney resulted in the preparation of materials that are required

to be disclosed pursuant to Ruiz and did not involve the rendering

of legal advice, then that material is discoverable." Id. Because the

                                   5
trial court here ordered the disclosure of the communications

Allstate asserts are privileged without first conducting an in camera

inspection to determine whether they involved materials

discoverable under Ruiz, we conclude that it departed from the

essential requirements of law.

     Allstate also challenges the portion of the trial court's order

requiring it to produce all postjudgment materials it claims are

privileged for in camera inspection. However, as the Estate points

out, Allstate cannot establish irreparable harm in the production of

the documents for in camera inspection until the completion of the

trial court's inspection. See Walanpatrias Found. v. AMP Servs.

Ltd., 964 So. 2d 903, 905 (Fla. 4th DCA 2007) ("[A]n order requiring

production for an in camera inspection cannot display the

appropriate characteristic of permanent harm because a remedy is

available if and when the trial court enters a further order (after in

camera inspection) requiring dissemination of the protected matter to

the appropriate party or parties." (quoting Cebrian ex rel. Cebrian v.

Klein, 614 So. 2d 1209, 1210 (Fla. 4th DCA 1993))).

     Accordingly, we grant Allstate's petition in part and quash that

portion of the order on review that requires the immediate production

                                    6
without in camera inspection of all materials listed in Allstate's

privilege log.

      Petition granted in part; order quashed in part.



SILBERMAN and LUCAS, JJ., Concur.



Opinion subject to revision prior to official publication.




                                   7